Citation Nr: 9930772	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
schizophrenia.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  In October1994, the RO denied service connection for 
schizophrenia.  

2.  The veteran received notice of the October 1994 decision 
as well as his appellate rights.  He did not file a Notice of 
Disagreement.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the October 
1994 rating decision.  

4.  The veteran's claim of service connection for 
schizophrenia is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for schizophrenia.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a schizophrenic disorder.  38 
U.S.C.A. §§ 1101(3), 1131, 1137, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In June 1985, the RO denied the veteran's original claim of 
service connection for a brain concussion and a schizophrenic 
disorder.  The veteran received notice of the decision as 
well as his appellate rights.  He did not filed a Notice of 
Disagreement (NOD).  As the veteran did not file a NOD within 
one year of the June 1985 notice of the June 1985 rating 
decision, the decision became final.  

In October 1994, the RO again denied service connection for 
schizophrenia.  The veteran received notice of the decision 
as well as his appellate rights.  He did not file a NOD.  As 
the veteran did not file a NOD within one year of the October 
1994 notice of the October 1994 rating decision, the decision 
became final.  

At the time of the October 1994 rating decision, the evidence 
consisted of the veteran's service medical records and VA 
medical reports.  The service medical records showed that, in 
March 1978, the veteran had hit his head on a truck seat and 
was treated for a laceration to the head.  The service 
medical records also show that he was treated for an 
additional head wound, described as 1 inch long and .25 inch 
deep, in April 1978 when he received 4 sutures under his left 
eye.  A June 1983 Brockton, Massachusetts VA Medical Center 
report noted hospitalization from March to June 1983 and 
listed a diagnosis of schizophrenia and alcohol abuse.  
Outpatient treatment records from the Providence, Rhode 
Island VA Medical Center reported treatment for schizophrenia 
from October 1989 to August 1984 and noted a history of 
schizophrenia dating to approximately 1983.  A May 1994 
Providence, RI VA Medical Center report of hospitalization 
noted that the veteran was admitted in April and discharged 
in May 1994.  The report listed the veteran's chief complaint 
as increasing paranoia, associated with a dosage reduction of 
"a new experimental antipsychotic medication, Sertindole."  
The report also noted the veteran's "long-standing history 
of schizophrenia."  

The evidence submitted subsequent to the October 1994 rating 
decision includes private medical evidence and a lay 
statement.  

The Board finds particularly significant a May 1997 private 
medical evaluation which reported a diagnosis of 
schizophrenia and stated that the veteran's schizophrenia 
became acutely prominent right after his discharge from 
service.  The same physician also stated in a June 1997 
letter that the veteran's schizophrenia had been manifested 
within one year of his discharge from military service.  

Furthermore, a May 1997 lay statement related relevant 
symptoms to immediately following the veteran's discharge 
from service.  The Board finds that the veteran's new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
is certainly new, as it was not of record at the time of the 
October 1994 rating decision.  Furthermore, it is material as 
it is probative of the issue of service incurrence.  See 38 
C.F.R. §§ 3.303(d), 3.309(a).  Thus, the Board finds that new 
and material evidence has been submitted to reopen the claim 
of service connection for schizophrenia.  



II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for certain chronic diseases, including 
schizophrenia, the law provides a presumption of service 
connection if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1999).  

In light of the medical evidence stating that the veteran's 
disability manifested within one year of his discharge from 
service and the lay testimony relating the veteran's relevant 
symptoms to immediately following service, the Board finds 
the claim of service connection for schizophrenia to be well 
grounded.  See Savage v. Gober, 10 Vet. App. 488; 38 C.F.R. 
§ 3.303(b).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for schizophrenia and the claim 
is well grounded, the appeal is allowed to this extent, 
subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection by the RO is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All indicated development should be 
undertaken in this regard, including examinations to 
determine the etiology of his current disability.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
schizophrenia, particularly any who 
attributed the disorder to his period of 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to the likelihood that the 
veteran's schizophrenia was present in 
service or manifested to a degree of 10 
percent or more within one year after 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







